Case 1:19-cv-00381-CMH-MSN Document 14 Filed 09/06/19 Page 1 of 2 PageID# 88




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


   JONATHAN HOLBROOK,

         Plaintiff,
                                                  Case No.: l:19-cv-00381(CMH/MSN)
   V.



   NAVIENT SOLUTIONS,LLC

         Defendant.


                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), Plaintiff Jonathan Holbrook

 and Defendant Navient Solutions, LLC("NSL") hereby stipulate to dismiss the above-captioned

  case with prejudice and to allow NSL to file this pleading.

         The parties also stipulate to allow the Magistrate Judge assigned to this matter to retain

 jurisdiction over this case for the limited purpose ofenforcing the parties* settlement agreement.


  Dated: September 5,2019                      NAVIENT SOLUTIONS,LLC
                                               By Counsel

                                               s/ Kane He
                                               Richard D. Holzheimer, Jr.(VSB No.40803)
                                               KangHe(VSBNo.89237)
                                               McGuireWoods LLP
                                               1750 Tysons Boulevard, Suite 1800
                                               Tysons, Virginia 22102
                                               Telephone: (703)712-5000
                                               Facsimile: (703)712-5050
                                               rholzheimer@mcguirewoods.com
                                               khe@mcguirewoods.com
Case 1:19-cv-00381-CMH-MSN Document 14 Filed 09/06/19 Page 2 of 2 PageID# 89
